Case 2:15-cv-00880-TC Document 82-4 Filed 11/02/18 Page 1 of 6

Excerpts from Brett Lyman’s Deposition
 

Case 715-cv-00880-TC Document G-4 Filed TI/O2/18 Page ot

CROWSON

VS

WASHINGTON COUNTY

BRETT LYMAN
April 16, 2018

 

 

LITIGATION SERVICES

333 South Rio Srande Toll Free 800-337-6629
Salt Lake City, Utah $4101 Phone 861-328-1188
www, DepoMaxMerii.com Fax 801-328-1189

 

 

 

 
Cc 2:15-cv-00880-TC D t 82-4 il /18.P 3 0f 6
ASE ELON ocument 82-4 BIS WSON ve WASHINGTON COUNTY

 

Ob GN

oy

10

il

12

13

14

13

16

17

18

19

20

21

22

23

24

25

April 16, 2018 Brett Lyman
1
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
* * *
MARTIN CROWSON,

Plaintiff,

VS.

)
)
)
) Case No. 2:15-cv-00880
)
) Deposition of:

)

WASHINGTON COUNTY,
et al., BRETT LYMAN

Defendants.

 

April 16, 2018

9:00 a.m.

WASHINGTON COUNTY TREASURER OFFICE
197 Hast Tabernacle Street
St. George, Utah

Linda Van Tassell
- Registered Diplomate Reporter -
Certified Realtime Reporter

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
oOo Oo © A DB OF FP WH HF FF

NM MB NY BO NY BP FP FP FP BP BP BP BP FP
oO 8 WN FP OO Oo OD IY A HO B® WHY

Case 2:15-cv-00880- “4 ok
ase 2:15-cv-00880-TC Document 82-4 CRS WSO So WASHINGTON COUNTY

 

 

April 16, 2018 Brett Lyman
34
about Mr. Crowson here in a minute.
A. Okay.
Q. How often were the people in A block
observed by a correctional officer?
A. Well, we were required to walk through

the sections at least once every hour and then if we
had to go in there to conduct business, more than
once an hour. They are constantly being watched
from the control room. A block especially a lot of
times would be listened to because they're yelling,
communicating to each other.

Q. Okay. Did they go out for meals or were
meals brought to them?

A. Meals were brought to them in their
cells.

QO. Was that done by correcticnal officers

or was there separate staff that did that?

A. No. Correctional officers would take
them in.
Q. Was it the type of situation where it

was siid through the windows?

A. There is a cuff port on the doors that
is probably 4 inches by maybe 12 inches. There's a
lock on it. You open that up and you slide the

trays through that.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
oOo wT G® OF SF WwW NH FH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-00880-TC Document 82-4 CRS WSON ve WASINGTON COUNTY

April 16, 2018 Brett Lyman

 

 

35
Q. And then you receive the trays back the

same way?

A. In A block they had Styrofoam trays and
so when they came out they were required to clean
their cells. Sometime before the end of the day
corrections staff would go in and collect all their
garbage through their cuff port. We have a big
garbage bag and they'd throw their garbage out.

Q. They were Styrofoam trays?

A. Yeah. The white Styrofoam trays that

had a lid that folded over.

Q. Okay. So everything was disposable?
A. Yeah.
QO. Was that to avoid having a situation

where they would have something they could use to
create a weapon?

A. Yes.

Q. Were they fed different food than the

general population?

A. No. Same food.
Q. What was a typical menu?
A. Depends on the supervisor of the

kitchen. We had one guy out there that was buying a
lot ef pre-prepared food. They had another guy that

they would cook everything. There was a lot of

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
oOo aT wm Oo FPF WH NH FH

10
il

120

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document Boo TYR eWASPINGTON COUNTY

April 16, 2018 Brett Lyman

 

 

36
variety. I know at times there was probably a set

menu.
QO. Were they given fruit?
A. Yes.
Q. How often?
A. At least once a day with breakfast,

lunch or dinner. There was always fruit on one of

the trays.

QO. How were medications administered in A
block?

A. The nurses would come down and they

would be escorted in by an officer and then they
would go -- depending which inmates had medications
we would go from door to door to door and they would
be given their medications through the cuff door.

Q. Okay. If an inmate was in A block,
would they have access to anyone other than a
correctional officer or a nurse?

A. What do you mean access?

Q. Was there any possibility for a person
who is either not a nurse or correctional officer to
come in contact with them?

A. No.

QO. Did the cells in A block have a toilet

with running water?

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMertt Litigation Services

 
